Citation Nr: 1220786	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  09-13 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED) to include as secondary to herbicide exposure and service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1967 to February 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Providence, Rhode Island Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Veteran had verified service in the Republic of Vietnam.

2.  ED was not shown in service and has not been shown by competent evidence to be related to an injury or disease incurred in service, to include presumed exposure to Agent Orange herbicides and service-connected PTSD.


CONCLUSION OF LAW

Erectile dysfunction is not shown to be due to a disease or injury that was incurred in or aggravated by service; nor may it be presumed to have been incurred therein; nor may it be presumed to have been due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his service connection claim for ED in August 2007.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in August 2007 and December 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Subsequently, the claim was reviewed and a statement of the case (SOC) was issued in July 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim.  Where applicable, the claimant must be notified that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The requirements outlined in Dingess were addressed in an August 2007 letter to the Veteran.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and post-service VA treatment records pertaining to his claim have been obtained and associated with his claims file.  He has also been provided with a February 2010 VA medical examination to assess the current nature and etiology of his claimed ED.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

Furthermore, he has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Service Connection- Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 67 Fed. Reg. 42600-42608 (2002).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has also held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2011).

Factual Background and Analysis

The Veteran contends that he developed ED as a result of his service-connected PTSD or Agent Orange exposure.  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and the appeal must be denied.

The Veteran's service treatment records, including his January 1967 service induction examination and January 1969 separation examination reports, reflect normal genitourinary (GU) findings. 

In a May 2004 VA progress note, the Veteran reported that since he underwent urethral dilations, he has not been able to have a full erection.  

An August 2004 VA progress note incorporated a medication list which included medications for allergies, prostate health, and ED. 

In a November 2004 VA progress note, the Veteran was diagnosed with PTSD and prescribed medication. 

In his August 2008 claim, the Veteran claimed that he has had erection problems for a number of years and that several years ago he started getting treated at the VAMC. 

VA progress notes dated through July 2009 indicate ongoing treatment for ED. 

During a February 2010 VA examination, the Veteran reported that he had a history of PTSD and has been on medication since 1997.  He complained of 10 years of progressive difficulty obtaining and maintaining erections.  He denied any history of trauma to his penis or testicles and he denied any impact of his GU symptoms on daily occupation.  After a physical examination, the diagnosis was ED.  The examiner opined that this is more likely than not secondary to neurovascular changes from aging.  The examiner further opined that it is less likely than not secondary to chronic alcohol use and medications for his PTSD. 

Exposure to Agent Orange is conceded, as service treatment records show that the Veteran served in the Republic of Vietnam during active service.  In this case, the Veteran's diagnosed ED is not classified as one of the enumerated diseases associated with Agent Orange exposure under 38 C.F.R. § 3.309(e) (2010).  Consequently, the Veteran's claim cannot be granted on this basis.  However, the regulations governing presumptive service connection for Agent Orange do not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (1994).  Accordingly, the Board will proceed to evaluate the Veteran's claim under the provisions governing direct service connection, 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.

In this case, service treatment records do not reveal any findings, diagnosis, or treatment of ED during active service.  Complaints of ED are first recorded in 2004, more than 35 years after separation from active service and cannot be presumed to have been incurred during service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between service discharge and medical documentation of a claimed disability is evidence against a claim of service connection).  Significantly, the record also includes no competent evidence, including medical opinions, establishing or even suggesting a nexus or medical relationship between ED diagnosed post-service and events during the Veteran's active service, including herbicide exposure.  

Additionally, there has been no opinion suggesting the Veteran's ED was due to treatment for his service-connected PTSD; in fact, the February 2010 VA examiner found it less likely than not that the Veteran's PTSD caused his ED.  Though the Veteran reported during his February 2010 VA examination that he had been treated for PTSD prior to his diagnosis of PTSD, the Board finds that the evidence does not support this assertion.  In August 2004, prior to the diagnosis of PTSD, the Veteran's medication chart did not include a prescription for any psychiatric medications.  The Board notes that PTSD was diagnosed and treated six months after the Veteran complained of ED.  Neither the Veteran nor his representative has presented, identified, or alluded to the existence of, any competent opinion which supports the Veteran's assertion that his ED is due to his PTSD.  Consequently, the Board finds that entitlement to service connection for ED is not warranted on any theory of entitlement.

In connection with the claim, the Board also has considered the assertions the Veteran has advanced on appeal.  However, the Veteran cannot establish a service connection claim on the basis of his assertions, alone.  While the Board does not doubt the sincerity of the Veteran's belief that his current ED is associated with military service, this claim turns on a medical matter--the relationship between current disability and service.  Questions of medical diagnosis and causation are within the province of medical professionals.   See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson lacking the appropriate medical training or expertise, the veteran simply is not competent to render a probative (i.e., persuasive) opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, this assertion in this regard simply does not constitute persuasive evidence in support of the claim for service connection.

For the foregoing reasons, the claim for service connection for ED must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine in this decision.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for erectile dysfunction to include as secondary to herbicide exposure and service-connected posttraumatic stress disorder (PTSD) is denied. 





____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


